DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Status of claims
Amendments to 1-4, 6-8, 13-16 and 20 have been entered.
Claims 9 and 17 are canceled.
Claims 1-8, 10-16 and 18-22 are currently pending.
Response to Remarks
New secondary references have been found necessitated by amendment to address longitudinal and laterally staggering arrangement for a bilaterally symmetric transducer array. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 10 – 14, 16, 18 and 21 – 22 are rejected under 35 U.S.C. 103 as being obvious over Horner (US 2017/0082739) in view of Duerr (US 2018/0092622), Si-moon (KR 2012/0043512) and Stedtnitz (US 3,691,513). 
As to claims 1 and 12, Horner teaches a ranging system comprising: 
a transducer assembly (Para. 8 transducer assembly); and 
a multichannel transducer device coupled to or within the transducer assembly and configured to transmit ranging beams and/or receive ranging signal returns (Para. 2 “distance to and/or location of the waterborne or underwater objects”), 
wherein the multichannel transducer device comprises an array of transducer elements (Para. 17 transducer array) arranged according to a staggered transducer element arrangement (Para. 139 “a transducer array having multiple transducer elements may arrange the elements according to the minimally-redundant spacing techniques described herein in order to stagger the precision and noise of each sub-array to produce a more robust transducer array”), 
wherein the array of transducer elements are radar, sonar, or lidar transducer elements (Para. 137 “sonar”); 
wherein the array of transducer elements are bilaterally symmetric relative to one another in a first direction across a plane extending between adjacent transducer elements (Fig. 1B shows an MxN transducer array with 8 columns that are bilaterally symmetric about a center middle line between the fourth and fifth column.).
forming one or more return beams based, at least in part, on the ranging signal returns (Paras. 8 and 128 – 129 “receiving” see also Fig. 19 and 22); and 
generating ranging image data based, at least in part, on the return beams (Para. 143 “3D image”).  
Although Horner teaches “The first main lobe may be symmetric about the first direction. In some other embodiments, the first main lobe may be offset from the first direction”, Horner does not specify that the direction of the mainlobe is achieved via the limitations wherein each transducer element is laterally offset, in a second direction orthogonal to the first direction, from at least one adjacent transducer element.  
Horner further suggests a need for a staggered array at paragraph 139 which states “a transducer array having multiple transducer elements may arrange the elements according to the minimally-redundant spacing techniques described herein in order to stagger the precision and noise of each sub-array to produce a more robust transducer array.”
In the same field of endeavor, Duerr teaches a MxN transducer array as shown in Fig. 7 similar to Horner’s MxN transducer array shown in Fig. 1B.  Duerr further teaches “The elements in the array may also be shifted, staggered or offset from each other in either direction (Para. 73).”  Either direction would include either the rows or columns being offset which would include offsets corresponding to lateral (up/down) or longitude (left/right). 
In view of the teachings of Duerr, it would have been obvious to modify the bilateral transducer array taught by Horner figure 1b to be staggered in either direction including the latitudinal or longitudinal direction in order to array in a “minimally-redundant spacing techniques described herein in order to stagger the precision and noise of each sub-array to produce a more robust transducer array” as taught and suggested by Horner at Para. 139. 
Although Duerr’s teaching of an offset in “either direction” does not explicitly teach lateral or longitude offset, Si-moon teaches a transducer array having a longitudinal offset shown in figure 4.  Thus, the other direction with have to be lateral.  See MPEP 2143 I. Exemplary Rationales (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  As previously suggested by Horner, a staggered array would provide for a more robust transducer array having minimally-redundant spacing techniques thus allowing for less space for equivalent radiation patterns thus saving cost thereby providing a reason to combine.  
Stedtnitz teaches that a longitudinal offset arrangement shown in figure 1 would have a reduced laterally emitted parasitic lobes.  See Stedtnitz col. 2 ll. 22 – 32 and Fig. 1.  Thus, one could logically conclude that a lateral offset arrangement would have a reduced longitudinally emitted parasitic lobes thus providing another advantage and motivation to combine Horner with Duerr.  
As to claims 3 and 14, Horner in view of Duerr, Si-moon and Stedtnitz teaches the system of claims 3 and 14, wherein the array of transducer elements are longitudinally staggered relative to one another (As discussed supra, Si-moon teaches longitudinal offset and Duerr teaches that the offset can be in either direction and Stedtinitz teaches and/or suggests that the motivation of a lateral offset provides for reduced longitudinally parasitic lobes and that a longitudinal offset provides for reduced lateral parasitic lobes thus one of ordinary skill would see the advantage of reducing both lateral and longitudinal parasitic lobes by staggering in both directions).  
As to claims 2 and 13, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1 and 12, wherein the array of transducer elements comprises a plurality of sub-arrays that are laterally staggered relative to one another (The modification of Horner in view of Duerr would be similar to Applicant’s Fig. 5C).  
As to claim 5, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1, wherein: the array of transducer elements comprises one or more combined transmitter and receiver transducer elements arranged according to the staggered transducer element arrangement (practically the same scope as claim 1 because the transducers elements would have to be either one of transmit, receive or transceiver wherein transceiver includes both transmit and receive).  
 As to claim 6, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1, wherein: the staggered transducer element arrangement comprises a lateral offset distance for each laterally offset transducer element of 0.25 or 0.5 operating wavelengths, wherein the array of transducer elements are laterally staggered and bilaterally symmetric relative to one another (Si-moon page 2 “half-wavelength” the motivation to reduce “aliasing.”).
As to claim 7, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1, wherein: the staggered transducer element arrangement comprises a longitudinal spacing between longitudinally adjacent transducer elements of equal to or approximately equal to 1 and 5 operating wavelengths, wherein the array of transducer elements are longitudinally staggered and bilaterally symmetric relative to one another (Horner: Para. 150).  
As to claims 8 and 16, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claims 1 and 12, wherein: the multichannel transducer device comprises a plurality of sub-arrays each comprising a subset of the array of transducer elements; and the plurality of sub-arrays are laterally staggered according to the laterally staggered transducer element arrangement (The modification of Horner in view of Duerr would be similar to Applicant’s Fig. 5C).  
As to claims 10 and 18, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1 and 12, wherein the staggered transducer element arrangement is configured to reduce grating lobes in ranging signal returns received via the multichannel transducer device (The modification of Horner in view of Duerr would achieve the same desired result because said modification is of the same structure.  Systems claims are differentiated based on structure not intended use or desired result.).  
As to claims 11 and 19, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1 and 12, wherein the array of transducer elements in the multichannel transducer device is arranged in a curved array and/or one or more planar arrays (Horner Para. 63 “curved”).  
As to claim 21, Horner in view of Duerr, Si-moon and Stedtnitz teaches the ranging system of claim 1, wherein the ranging system is configured to operate on a mobile structure and wherein the mobile structure is at least one of a drone, a watercraft, an aircraft, a robot, or a vehicle (Fig. 6 Para. 42 “watercraft”).  
As to claim 22, Horner in view of Duerr, Si-moon and Stedtnitz teaches the method of claim 12, wherein the ranging system is configured to operate on a mobile structure and wherein the mobile structure is at least one of a drone, a watercraft, an aircraft, a robot, or a vehicle (Para. 42 Fig. 6 “watercraft”).
Claims 20 are rejected under 35 U.S.C. 103 as being obvious over Horner in view of Stedtnitz.
As to claim 20, Horner teaches a method comprising: 
providing a multichannel transducer device substrate (Para. 67 “substrate”); 
position an array of transducer elements according to a staggered pattern on the multichannel transducer device substrate (Para. 139 “a transducer array having multiple transducer elements may arrange the elements according to the minimally-redundant spacing techniques described herein in order to stagger the precision and noise of each sub-array to produce a more robust transducer array”), 
wherein the array of transducer elements are radar, sonar, or lidar transducer elements (Para. 137 “sonar”), and 
wherein the array of transducer elements are: bilaterally symmetric relative to one another (Fig. 1B shows an MxN transducer array with 8 columns that are bilaterally symmetric about a center middle line between the fourth and fifth column), and 
securing the array of transducer elements to the multichannel transducer device substrate in the staggered pattern (Para. 67 “The transducer array 100 may include a plurality of transducer elements 105 forming at least one row on a substrate 115 (e.g., a printed circuit board, PCB)”); and providing electrical interfaces to the array of transducer elements (Id.).  
Although Horner teaches “The first main lobe may be symmetric about the first direction. In some other embodiments, the first main lobe may be offset from the first direction”, Horner does not specify that the direction of the mainlobe is achieved via the limitations wherein [the transducer array is] laterally or longitudinally staggered.  
Horner further suggests a need for a staggered array at paragraph 139 which states “a transducer array having multiple transducer elements may arrange the elements according to the minimally-redundant spacing techniques described herein in order to stagger the precision and noise of each sub-array to produce a more robust transducer array.”
In the same field of endeavor, Stedtnitz teaches that a longitudinal offset arrangement shown in figure 1 would have a reduced laterally emitted parasitic lobes.  See Stedtnitz col. 2 ll. 22 – 32 and Fig. 1.
In view of the teachings of Stedtnitz, it would have been obvious to apply the teachings of Stedtnitz to Fig. 1b of Horner in order to provide a longitudinal offset arrangement thereby reducing parasitic side-lobe effects thus improving signal-to-noise.  
Allowable Subject Matter
Claims 4 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hindsight would be required to make a combination of prior art to include both.  
The prior art does not teach the limitation “hybrid transducer element arrangement the array of transducer elements comprises a first array of receiver transducer elements; and the multichannel transducer device comprises a second array of transmitter transducer elements arranged in a one dimensional linear array” of claims 4 and 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/Donald HB Braswell/Examiner, Art Unit 3648